DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed May 3, 2022 (hereinafter “Reply”).
Claims 1, 2, 9, 11, 13-16, and 20 are amended.
Claims 1-20 are pending.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, 9-12, 14, 15, 19, and 20 are rejected under 35 U.S.C. § 102(a)(1) and (a)(2) as being anticipated by Lee et al. (U.S. Pub. No. 2017/0098236 A1) (hereinafter “Lee”).

Claims 1, 11, and 15: Lee, as shown, discloses the following limitations:
prior to a bid time (see at least ¶ [0067]: as the bidding controller 304 performs bidding online and obtains impression and response event data T, S for the advertisement campaign, that data may be fed back to the training data set database 404 and become part of the training data set Xq, Xp for future or subsequent iterations of the offline feature recommendation process. This is shown in FIG. 4 with dotted arrow 405, showing that impression and response event data obtained from the online bidding actions of the bidding controller 304 may be input to the training data set 404 to become part of an updated training data set Xq, Xp. When a subsequent offline feature recommendation process is performed, the training data set input module 402 may access the updated training data set Xq, Xp from the training data set database 404. Thus, previous iterations of these steps that occur after an earlier bid time remain prior to a subsequent bid time when, as disclosed by Lee, the process repeats for subsequent iterations and bidding; see also at least ¶¶ [0059] and [0104]),
applying, by a computer, a machine-learning model to a first set of context terms received from a client device to output a set of beacon terms from a corpus database, wherein the machine-learning model is trained on a plurality of corpus terms stored in the corpus database to determine a plurality of co-occurrence probabilities corresponding to the plurality of corpus terms (see at least ¶ [0062]: the feature recommendation controller 302 may receive a training data set Xq, Xp associated with contextual features and advertisement features; see also at least ¶ [0070]: the training data set Xq, Xp may include data associated with and/or derived from sources other than impression and response event data. For example, the training data set Xq, Xp may include contextual and advertisement features associated with keywords or keyword searches. As another example, the training data set Xq, Xp may include contextual and advertisement features associated with email. Other sources used to derive the training data set Xq, Xp may be possible; see also at least ¶ [0017]: The feature recommendation controller may be configured to generate a model parameter set of model parameters corresponding to a plurality of feature combinations of contextual features and advertisement features. The model parameter set may be generated based on training data associated with the contextual features and the advertisement features. The feature recommendation controller may further be configured to select, among the model parameters in the model parameter set, a number of highest-ranked model parameters, wherein the number of highest-ranked model parameters corresponds to a set of feature combinations of the plurality of feature combinations that is expected to yield the highest response rates among the plurality of feature combinations. In addition, the feature recommendation controller may be configured to generate an arms set that comprises the set of feature combinations. The bidding controller may be configured to: receive an incoming ad request; and send a bid over a network to an exchange for the incoming ad request in response to a maximum sample corresponding to the set of feature combinations in the arms set being greater than a threshold response rate; see also at least ¶¶ [0019], [0055], [0063], and [0070]); 
calculating, by the computer, a plurality of page scores for a plurality of corpus webpages stored in the corpus database based upon the set of beacon terms and the first set of context terms (see at least ¶ [0063]: feature recommendation controller 302 may send or feed the arms set Π to the bidding controller 304. The feeding of the arms set π may be considered a parallel feeding of the m-number of arms it in the set π. In response to receiving the arms set Π, the bidding controller 304, using a multi-arm bandit system and Thompson sampling, may select an optimal one of the arms π that is determined to provide the highest expected reward (i.e., the highest likelihood of a response event) and/or correspond to the highest expected response rate; see also at least ¶ [0102]: FIG. 8 shows a flow chart of an example method 800 of performing bidding decisions for incoming ad requests from over a network. At block 802, a multi-arm bandit module may receive an arms set including a plurality of arms. Each arm in the set may include and/or indicate a feature combination of contextual and advertisement features. At block 804, the multi-arm bandit module may generate beta distributions for each of the arms in the arm set. The beta distributions may be generated based on associated alpha and beta parameters. The multi-arm bandit module may determine the alpha and beta parameters using cumulative play and reward counts that are based on prior arm selection and reward information, and/or according to equations (6) and (7) above. At block 806, the multi-arm bandit module may sample each of the beta distributions to generate a set of beta distribution samples. At block 808, a sample selection module may select the maximum beta distribution sample, which may indicate and/or correspond to a highest likelihood of a response event and/or a response rate; see also at least ¶ [0105]); 
identifying, by the computer, in the plurality of corpus webpages a set of contextual webpages having page scores satisfying a threshold (see at least ¶ [0063]: feature recommendation controller 302 may send or feed the arms set Π to the bidding controller 304. The feeding of the arms set π may be considered a parallel feeding of the m-number of arms it in the set π. In response to receiving the arms set Π, the bidding controller 304, using a multi-arm bandit system and Thompson sampling, may select an optimal one of the arms π that is determined to provide the highest expected reward (i.e., the highest likelihood of a response event) and/or correspond to the highest expected response rate; see also at least ¶ [0103]: at block 810, a bidding decision module may compare the maximum beta distribution sample with a threshold indicating an optimal response rate for a pacing rate for a time slot. The optimal response rate may be a response rate that yields a number of ad requests that is closest to the number of ad requests to be received for the pacing rate to be maintained. At block 812, if the maximum beta distribution sample is greater than the threshold, then at block 814, then the bidding decision module may send a bid for a current ad request over the network to an exchange server. Advertisement features associated with the bid may be those that are associated with the arm corresponding to the maximum beta distribution sample. Alternatively, at block 812, if the maximum beta distribution sample is less than the threshold, then at block 816, the comparator module may ignore the ad request; see also at least ¶ [0105]); 
applying, by the computer, the machine-learning model to the first set of context terms and a second set of context terms received from the client device to output an updated set of beacon terms (see at least ¶ [0018]: generating, with a multi-arm bandit module, a plurality of beta distributions, each beta distribution being associated with one of a plurality of arms in an arms set, each arm of the plurality of arms being associated with a feature combination of a plurality of feature combinations of contextual features and advertisements features; sampling, with the multi-arm bandit module, each of the plurality of beta distributions to generate a plurality of beta distribution samples; selecting, with a sample selection module, a maximum sample of the plurality of beta distribution samples, the maximum sample being associated with an optimal arm of the plurality of arms; comparing, with a comparator module, the maximum sample with a response rate threshold associated with a pacing rate; and sending, with a bidding module, a bid for a received ad request over a network to an exchange auction server in response to the maximum sample exceeding the response rate threshold;  see also at least ¶¶ [0019], [0055], [0062]-[0063], [0070], and [0102]-[0105]); 
calculating, by the computer, one or more updated page scores for one or more corpus webpages stored in the corpus database based upon the updated set of beacon terms, the first set of context terms, and the second set of context terms (see at least ¶ [0104]: when the method proceeds back to block 804, the arms set that the multi-arm bandit module generates may be an updated arms set based on new or updated training data, which may be based on response rate information resulting from bidding actions performed during performance of the method 800; see also at least ¶ [0059]: using feedback information, such as bidding results data (e.g., impressions, response events, etc.) from the online bidding part for the campaign (e.g., for the new campaign), the offline feature recommendation part can update and provide a new or updated set of feature-combination recommendations to the online bidding part at time periods or intervals, such as predetermined time periods or intervals. Since the offline feature recommendation part can provide feature-combination recommendations in a relatively short amount of time, the time periods may correspondingly relatively short, such as in one-hour time intervals; see also at least ¶¶ [0019], [0055], [0062]-[0063], [0070], and [0102]-[0105]); 
updating, by the computer, the set of contextual webpages based upon the one or more updated page scores (see at least ¶ [0032]: the user device 110 may navigate to a website or access a webpage, thus creating an opportunity for an advertisement to be displayed. The exchange auction server 112 may then send an ad request to the ad servers 106, requesting bids to purchase an ad impression for the content creating the opportunity. The ad servers 106 may determine whether they want to bid, and if they do so, may send bids to the exchange auction server 112 with their bid amounts. The exchange auction server 112 may then determine the winning bid among the submitted bids, and have the advertisement associated with the winning bid displayed in conjunction with the content that created the opportunity in the first place; see also at least ¶¶ [0019], [0055]-[0059], [0062]-[0063], [0070], and [0102]-[0105]); and 
storing, by the computer into a campaign database, campaign data of a user comprising the set of beacon terms and the set of contextual webpages, the campaign data configured for executing at a future bid time a real-time bidding selection operation for one or more available webpages during the real-time bidding selection operation (see at least ¶ [0055]; see also at least ¶ [0032]: the user device 110 may navigate to a website or access a webpage, thus creating an opportunity for an advertisement to be displayed. The exchange auction server 112 may then send an ad request to the ad servers 106, requesting bids to purchase an ad impression for the content creating the opportunity. The ad servers 106 may determine whether they want to bid, and if they do so, may send bids to the exchange auction server 112 with their bid amounts. The exchange auction server 112 may then determine the winning bid among the submitted bids, and have the advertisement associated with the winning bid displayed in conjunction with the content that created the opportunity in the first place; see also at least ¶¶ [0019], [0055]-[0059], [0062]-[0063], [0070], and [0102]-[0105]; see at least ¶ [0067]: as the bidding controller 304 performs bidding online and obtains impression and response event data T, S for the advertisement campaign, that data may be fed back to the training data set database 404 and become part of the training data set Xq, Xp for future or subsequent iterations of the offline feature recommendation process. This is shown in FIG. 4 with dotted arrow 405, showing that impression and response event data obtained from the online bidding actions of the bidding controller 304 may be input to the training data set 404 to become part of an updated training data set Xq, Xp. When a subsequent offline feature recommendation process is performed, the training data set input module 402 may access the updated training data set Xq, Xp from the training data set database 404. Thus, previous iterations of these steps that occur after an earlier bid time remain prior to a subsequent bid time when, as disclosed by Lee, the process repeats for subsequent iterations and bidding; see also at least ¶¶ [0059] and [0104]).
Lee discloses several computer architectures for implementing the features identified above (see at least ¶¶ [0027], [0035]-[0042], [0061], [0064], and [0066]).

Claims 6, 12, and 19: Lee discloses the limitations as shown in the rejections above. Further, Lee, as shown, discloses the following limitations:
generating, by the computer, context data for the set of contextual webpages based upon one or more user inputs received from the client device (see at least ¶ [0032]: the sending of an ad request may be initiated when the opportunity of an ad impression occurs, such as when a user device 110 accesses certain content provided by a publisher server 102. For example, the user device 110 may navigate to a website or access a webpage, thus creating an opportunity for an advertisement to be displayed. The exchange auction server 112 may then send an ad request to the ad servers 106, requesting bids to purchase an ad impression for the content creating the opportunity. The ad servers 106 may determine whether they want to bid, and if they do so, may send bids to the exchange auction server 112 with their bid amounts. The exchange auction server 112 may then determine the winning bid among the submitted bids, and have the advertisement associated with the winning bid displayed in conjunction with the content that created the opportunity in the first place; see also at least ¶¶ [0019], [0024], [0055]-[0059], [0062]-[0063], [0070], and [0102]-[0105]); and 
transmitting, by the computer, the context data to the client device for display at a graphical user interface (GUI) of the client device (see at least ¶¶ [0019], [0024], [0031]-[0032], [0055]-[0059], [0062]-[0063], [0070], and [0102]-[0105]).

Claim 7: Lee discloses the limitations as shown in the rejections above. Further, Lee, as shown, discloses the following limitations:
wherein the computer receives each context term from the client device via a query configuration webpage (see at least ¶ [0024]: the publisher front end is accessible as a website with electronic properties that an accessing publisher may view on a publisher device. The publisher may view and edit content data using the publisher front end; see also at least ¶ [0031] : the ad servers 106 may determine whether to purchase advertisement inventory and for how much. The publisher servers 102 and the ad servers 106 may participate in an auction-based marketplace in which the publisher servers 102 may serve requests (herein referred to as ad requests) for offers to buy advertisement inventory. In response, the ad servers 106 may submit bids to buy the inventory when they so choose. The bids may be submitted in a real-time bidding (RTB) format. For purposes of the present description, the ad servers 106 may be operating in the auction-based marketplace under the direct control of the advertiser, or alternatively as a representative or proxy of the advertisement, such as a demand-side platform (DSP) for example; see also at least ¶¶ [0019], [0055]-[0059], [0062]-[0063], [0070], and [0102]-[0105]).

Claims 9, 14, and 20: Lee discloses the limitations as shown in the rejections above. Further, Lee, as shown, discloses the following limitations:
at the bid-time (see at least ¶ [0067]: as the bidding controller 304 performs bidding online and obtains impression and response event data T, S for the advertisement campaign, that data may be fed back to the training data set database 404 and become part of the training data set Xq, Xp for future or subsequent iterations of the offline feature recommendation process. This is shown in FIG. 4 with dotted arrow 405, showing that impression and response event data obtained from the online bidding actions of the bidding controller 304 may be input to the training data set 404 to become part of an updated training data set Xq, Xp. When a subsequent offline feature recommendation process is performed, the training data set input module 402 may access the updated training data set Xq, Xp from the training data set database 404. Thus, previous iterations of these steps that occur after an earlier bid time remain prior to a subsequent bid time when, as disclosed by Lee, the process repeats for subsequent iterations and bidding):
receiving, by the computer, from a bid server an availability list of one or more available webpages requesting bids from a bid system (see at least ¶ [0032]: the auction-based market place may be conducted through the exchange auction server 112. Rather than the publisher servers 102 sending the ad requests, the exchange auction server 112 may be the network entity in the system 100 sending the ad requests. The sending of an ad request may be initiated when the opportunity of an ad impression occurs, such as when a user device 110 accesses certain content provided by a publisher server 102. For example, the user device 110 may navigate to a website or access a webpage, thus creating an opportunity for an advertisement to be displayed. The exchange auction server 112 may then send an ad request to the ad servers 106, requesting bids to purchase an ad impression for the content creating the opportunity. The ad servers 106 may determine whether they want to bid, and if they do so, may send bids to the exchange auction server 112 with their bid amounts. The exchange auction server 112 may then determine the winning bid among the submitted bids, and have the advertisement associated with the winning bid displayed in conjunction with the content that created the opportunity in the first place; see also at least ¶¶ [0019], [0055], [0062]-[0063], [0070], and [0102]-[0105] and FIG. 8); and 
calculating, by the computer, a real-time page score for each available webpage in the availability list based, at least in part, upon a number of occurrences of one or more campaign terms comprising the set of updated beacon terms and one or more in-context terms in the available webpage (see at least ¶¶ [0019], [0032], [0055], [0062]-[0063], [0070], and [0102]-[0105] and FIG. 8).

Claim 10: Lee discloses the limitations as shown in the rejections above. Further, Lee, as shown, discloses the following limitations:
identifying, by the computer, a bidding-list of webpages comprising each of the available webpages of the availability list satisfying the bid threshold (see at least ¶ [0063]: feature recommendation controller 302 may send or feed the arms set Π to the bidding controller 304. The feeding of the arms set π may be considered a parallel feeding of the m-number of arms it in the set π. In response to receiving the arms set Π, the bidding controller 304, using a multi-arm bandit system and Thompson sampling, may select an optimal one of the arms π that is determined to provide the highest expected reward (i.e., the highest likelihood of a response event) and/or correspond to the highest expected response rate; see also at least ¶ [0103]: at block 810, a bidding decision module may compare the maximum beta distribution sample with a threshold indicating an optimal response rate for a pacing rate for a time slot. The optimal response rate may be a response rate that yields a number of ad requests that is closest to the number of ad requests to be received for the pacing rate to be maintained. At block 812, if the maximum beta distribution sample is greater than the threshold, then at block 814, then the bidding decision module may send a bid for a current ad request over the network to an exchange server. Advertisement features associated with the bid may be those that are associated with the arm corresponding to the maximum beta distribution sample. Alternatively, at block 812, if the maximum beta distribution sample is less than the threshold, then at block 816, the comparator module may ignore the ad request; see also at least ¶ [0105]).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 8, 13, and 16-18 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Lee et al. (U.S. Pub. No. 2017/0098236 A1) (hereinafter “Lee”) in view of Henkin et al. (U.S. Pub. No. 2011/0213655 A1) (hereinafter “Henkin”).

Claims 2, 13, and 16: Lee discloses the limitations as shown in the rejections above.
Lee does not explicitly disclose, but Henkin, as shown, teaches the following limitations:
wherein applying the machine-learning model to the first set of context terms to output the set of beacon terms from the corpus database includes: 
extracting, by the computer, one or more embeddings for the first set of context terms, wherein the set of beacon terms comprises one or more corpus terms in the corpus database having a feature vector satisfying a threshold distance from the one or more embeddings for the first set of context terms (see at least ¶ [0053]: the web pages are scored against each of the topics in the taxonomy database on the server system. In one example, the score for each topic may be normalized and represented by a number between 0 and 1. The resulting list of scores is a vector representing the relatedness of the web page to the topics in the taxonomy. For example, if there were only three topics in the taxonomy (such as health, politics and sports), the scores would be a vector of three numbers <x, y, z> based on the occurrence of keywords/keyphrases on the page that relate to each topic. The vector for one web page <x1, y1, z1> may be compared to the vector for another web page <x2, y2, z2> to determine how related the two web pages are. In this simplified example, the relatedness can be determined by the distance between the two vectors in three dimensional space (the distance between the point <x1, y1, z1> and the point <x2, y2, z2>). In an actual example, the taxonomy may have 10, 100, 1000 or more topics. The number of topics, n, would result in an n-dimensional vector for each web page being scored that indicates the relatedness of the web page to the topics in the taxonomy. These vectors may be compared to determine to what degree two web pages or other items of content are related. A cosine similarity or other technique may be used to compare the vectors in example embodiments to determine how related one web page is to another web page based on the taxonomy. This "related score" can then be used as a factor in selecting web pages or other items of content to be matched or linked for various purposes; see also at least ¶¶ [0416], [0856]-[0864], and [1447]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the content analysis techniques taught by Henkin with the bidding and targeting advertising system disclosed by Lee, because Henkin teaches at ¶ [0668] that these techniques “explor[e] ads that may yield better values (e.g., better revenues)” and at ¶ [0777] techniques for finding “[n]ew layouts which are determined to be better than the current layout.” See M.P.E.P. § 2143(I)(G). Henkin teaches other advantages that would motivate one to combine its features with Lee at, for example, ¶¶ [0085]-[0087] and [0751].
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the content analysis techniques taught by Henkin with the bidding and targeting advertising system disclosed by Lee, because the claimed invention is merely a combination of old elements (the content analysis techniques taught by Henkin and the bidding and targeting advertising system disclosed by Lee), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claims 3 and 17: The combination of Lee and Henkin teaches the limitations as shown in the rejections above. Further, Lee, as shown, discloses the following limitations:
Lee does not explicitly disclose, but Henkin, as shown, teaches the following limitations:
calculating, by the computer, a context score for each context term in the first set of context terms is based upon at least one of: a word probability, a word co-occurrence count, and a word-to-word probabilistic implication, wherein each embedding of each context term for identifying the one or more beacon terms is based upon the context score for the context term (see at least ¶ [0056]: individual keywords and keyphrases can also be scored against the taxonomy. The scores may be based on the number of times that the keyphrase or phrase has appeared on a web page (or in other content) associated with the topic. This is a statistical distribution of the occurrences of the keyphrase or phrase across the topics in the taxonomy. As web pages are analyzed the count (the occurrences of the keyphrase or phrase in each topic) may be dynamically updated. The topic vector for a particular keyphrase or phrase may then be compared against the topic vector for the source web page or a target web page being considered for matching or linking (based on cosine similarity or other technique); see also at least ¶ [0057]: the related score for particular keywords and keyphrases on a web page (or other content) may then be used to determine whether to use a particular keyphrase or phrase to link two pages (or other content). For example, the system may determine that a web page is related to candidate advertisements; see also at least ¶¶ [0437]-[0442], and [1447]).
The rationales to modify/combine the teachings of Lee to include the teachings of Henkin are presented above regarding claims 2, 13, and 16 and incorporated herein.

Claims 4 and 18: The combination of Lee and Henkin teaches the limitations as shown in the rejections above. Further, Lee, as shown, discloses the following limitations:
Lee does not explicitly disclose, but Henkin, as shown, teaches the following limitations:
setting, by the computer, each context score as a default score for each context term (see at least ¶ [0169]: the Index (252) may be implemented as a data structure (such as, for example, an inverted index) which is configured or designed to index selected portions of the Related Repository (e.g., Related Content Corpus 230b), and facilitates/enables fast retrieval of desired and/or relevant related information, related videos, related ads, etc. (e.g., based on one or more different criteria such as, for example, tags, titles, topics, text (MCB), phrases, descriptions, metadata, etc.). In at least one embodiment, the index may be queried with the source page, and different element may be assigned different weights. For example if the phrase in the origin page appears in the title of the destination page, the relevancy score may be boosted. The final relevancy score may represent the distance between the source page and the target page. In at least one embodiment, different boosts may be given to the matches in the title, topics and/or phrases. The closer the match, the higher the score, which, for example, may be normalized to include a range of values between 0-1; see also at least ¶ [0440]: phrases with distribution over narrow branch(es) (e.g., specific phrases) may be boosted. For example, specific phrases which appear in a narrow section of the taxonomy `Apple iPod touch` may be represented in a narrow section of the DTD taxonomy and as a skewed distribution); and 
adjusting, by the computer, the context score for the context term in accordance with one or more user inputs (see at least ¶¶ [0169] and [0440] and the analysis above).
The rationales to modify/combine the teachings of Lee to include the teachings of Henkin are presented above regarding claims 2, 13, and 16 and incorporated herein.

Claim 5: Lee discloses the limitations as shown in the rejections above.
Lee does not explicitly disclose, but Henkin, as shown, teaches the following limitations:
wherein the first set of context terms comprises at least one out-of-context term (see at least ¶ [1455]: It will be appreciated that, in at least some embodiments of the Ad-KeyPhrase bidding process and/or ad campaign configuration process, the Advertiser is not required to provide any Keyphrase or KeyPhrase input or data, if desired. Further, in other embodiments of the Ad-KeyPhrase bidding process and/or ad campaign configuration process, the Advertiser is permitted to provide any Keyphrase or KeyPhrase input or data (e.g., regarding keyphrases or keyphrases which the advertiser desires to be associated with one or more ads). However, in at least some embodiments, the advertiser may elect (if desired) provide Negative KeyPhrase information, which, for example, may include a list of negative KeyPhrase that are not to be used (e.g., for all or selected ones of the advertiser's ads)).
The rationales to modify/combine the teachings of Lee to include the teachings of Henkin are presented above regarding claims 2, 13, and 16 and incorporated herein.

Claim 8: The combination of Lee and Henkin teaches the limitations as shown in the rejections above.
Lee does not explicitly disclose, but Henkin, as shown, teaches the following limitations:
requesting, by the computer, webpage data of a webpage comprising page content and metadata according to a uniform resource locator (URL) (see at least ¶ [0821]: the processing of the tag information at the client system may also cause the client system to automatically generate (12g) a unique SourcePage ID for the received web page content, and to transmit (14g) the SourcePage ID (along with other desired information) to the Hybrid System 304; see also at least ¶¶ [0822]-[0841]); and 
storing, by the computer, the webpage data into the corpus database as a preprocessed page, the preprocessed page stored into a data record for the preprocessed page, the data record comprising at least a portion of the page content and the metadata, a timestamp, the URL, and one or more content tags (see at least ¶¶ [0822]-[0841]).
The rationales to modify/combine the teachings of Lee to include the teachings of Henkin are presented above regarding claims 2, 13, and 16 and incorporated herein.


Response to Arguments
Applicant’s arguments submitted with the reply have been fully considered but are not persuasive.
Applicant argues that “Lee is not concerned with co-occurrences of terms, but rather focuses on response rates of feature combinations” and thus, “does not disclose or enable a machine-learning model that is trained to determine co-occurrence probabilities corresponding to a plurality of corpus terms and that is applied on a first set of context terms to output a set of beacon terms.” Reply, p. 10. Applicant further argues that “Lee neither discloses nor implies ‘co-occurring features’ or determining probabilities of co-occurring features.” Id. However, applicant later argues that “given a set of input context terms, Lee will determine the likelihood that those context terms will prompt a user response.” Id., p. 11.
Examiner disagrees, because as noted in the Reply and the interview summary dated April 29, 2022, Lee describes generating probabilities or likelihoods that express an expected success corresponding to having co-occurring features (e.g., contextual and advertisement features associated with keywords or keyword searches or email as discussed in Lee at [0070]). Thus, the probability or likelihood is a co-occurrence probability because it is a probability describing one aspect of the co-occurrence of various features/terms. This position is supported by applicant’s argument that “given a set of input context terms”—i.e., terms co-occurring in the set or in a listing of interest—“Lee will determine the likelihood that those context terms will prompt a user response.” Thus, the probabilities or likelihoods in Lee that express an expected success corresponding to having co-occurring features read on the claimed co-occurrence probabilities. 
Applicant’s arguments imply that the claimed co-occurrence probabilities are limited to only those probabilities describing of the co-occurrence of one of the plurality of corpus terms one (or possibly more) of the other corpus terms in the corpus. However, the claims do not impose such a requirement on the claimed co-occurrence probabilities. More specifically, the claims do not specify to what the co-occurring event the probability corresponds to or even to what a corpus term is supposed to co-occur with.
Applicant argues that several other portions of the claimed data are not disclosed in Lee. Examiner disagrees for the reasons presented above in the rejections under § 103, which provide mappings of the claim elements to the corresponding features of Lee.
Applicant also presents arguments regarding the timing aspects of claimed activities that occur pre-bid time or at bid time. Reply, pp. 12-13. Examiner disagrees, because Lee also teaches these timing aspects. For example, Lee teaches at ¶ [0067] that as the bidding controller 304 performs bidding online and obtains impression and response event data T, S for the advertisement campaign, that data may be fed back to the training data set database 404 and become part of the training data set Xq, Xp for future or subsequent iterations of the offline feature recommendation process. This is shown in FIG. 4 with dotted arrow 405, showing that impression and response event data obtained from the online bidding actions of the bidding controller 304 may be input to the training data set 404 to become part of an updated training data set Xq, Xp. When a subsequent offline feature recommendation process is performed, the training data set input module 402 may access the updated training data set Xq, Xp from the training data set database 404. Thus, previous iterations of these steps that occur after an earlier bid time remain prior to a subsequent bid time when, as disclosed by Lee, the process repeats for subsequent iterations and bidding. Paragraphs [0059] and [0104] of Lee also describe the iterative natures of using results from previous training and bidding processes for subsequent training and bidding processes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to targeted online advertising.
Kosai et al (U.S. Pub. No. 2017/0243243 A1) (monitoring and policing online advertisements);
Bhatia et al. (“Targeted advertising using behavioural data and social data mining,” 2016 Eighth International Conference on Ubiquitous and Future Networks (ICUFN), 2016, pp. 937-942).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622